DETAILED ACTION
Examiner Remarks
An examination of this application reveals that applicant is a pro se inventor (an inventor who is filling their own paperwork without the aid of an attorney). Therefore, if the applicant has any question or concern with regards to the prosecution of this application (how to amend claims, how to overcome the rejection, etc.). They are encouraged to contact the examiner of this application, Phong H Dang, at (571) 272-0470. If the applicant cannot reach the examiner in person, please leave a voicemail and the examiner will try to return your call within 1 business day.

Response to Amendment
Applicant’s claim amendment, filed 11/05/2021 has been entered. Claim 9 is pending in the Application.

Specification
An amendment to the specification was received on 11/05/2021. The amendment is accepted and has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 9, the following limitation is not supported by the filed specification.
“never disables interrupts by requiring that interrupt handlers do not execute RTOS/OS system calls directly”. The Examiner notes that there is no discussion regarding never disables interrupt in relation to RTOS/OS system calls in the filed Specification. The Examiner notes that never disabling interrupt is accomplished by handling semaphores released by hardware interrupt handlers in a low priority software interrupt (see at least the abstract and para 0009).
“synchronizing concurrent access to a shared memory buffer in which RTOS/OS system calls on semaphores are saved… and then activating a lower priority software interrupt whose handler removes the calls from the shared memory buffer and subsequently executes them”. The Examiner notes that the Specification does NOT disclose that RTOS/OS system calls are saved. The Specification instead discloses a reference to the semaphore is stored in a circular buffer (see at least para 0017 and para 0019). Further, the Specification also does NOT disclose removes the RTOS/OS system calls from the shared memory buffer. The Specification instead disclose reading semaphore references from the tail of the circular buffer.
“subsequently executes RTOS/OS system calls on the semaphore”. The Examiner notes that the Specification does NOT disclose any RTOS/OS system calls on the semaphores. The Specification further fails to describe what can be construed as “RTOS/OS system calls”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the bit associated with the semaphore of the interrupt handler”. There is insufficient antecedent basis for this limitation in the claim. It is further unclear which interrupt handler the limitation is referring to.
Claim 9 recites “execute the context switch”. There is insufficient antecedent basis for “the context switch” in the claim. It is further unclear which context switch the limitation is referring to.
The claim 9 is narrative in form and replete with indefinite language. The claim is a method (process) claim. The steps which go to make up the method (process) must be clearly and positively specified. The steps must be organized and correlated in such a manner as to present a complete operative method (process). The claim(s) must be in one sentence form only. Note the format of the claims in the section below.

Response to Arguments
Applicant’s arguments with respect to claim 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The following claims 10 and 11 drafted by the examiner to overcome the 112 rejections set forth above and considered to distinguish patentably over the art of record in this application, are presented to applicant for consideration: 

10. (New) A context switching method for real-time operating systems (RTOS), that execute on hardware with an advanced interrupt controller that supports nesting and tail chaining of prioritized interrupts, which never disables interrupts by handling semaphores released by hardware interrupt handlers in a low priority software interrupt, the method comprising:
Responsive to an interrupt occurring, releasing, by a hardware interrupt handler a semaphore associated with the interrupt;
Storing, by the hardware interrupt handler a reference to the semaphore in a circular buffer, wherein the storing comprising:
	Reading a head of the circular buffer,
	Storing the semaphore reference at the location of the head,
	Incrementing the head of the circular buffer,
Responsive to the storing of the semaphore reference, activating a low priority software interrupt handler;

Responsive to the reading of the semaphore reference, unblocking a task associated with the semaphore and executing context switching associated with the unblocked task.

  11. (New) A context switching method for real-time operating systems (RTOS), that execute on hardware with an advanced interrupt controller that supports nesting and tail chaining of prioritized interrupts, which never disables interrupts by handling semaphores released by hardware interrupt handlers in a low priority software interrupt, the method comprising:
Responsive to an interrupt occurring, releasing, by a hardware interrupt handler a semaphore associated with the interrupt;
Allocating, a shared bitmap variable comprising a plurality of bits in a memory, wherein one of the bits is associated with the semaphore;
Setting, by the hardware interrupt handler the bit associated with the semaphore, wherein the setting comprising:
	Reading the shared bitmap variable from the memory,
	Setting the bit associated with the semaphore in the shared bitmap variable,
	Writing back the shared bitmap variable to the memory,
Responsive to the setting of the bit associated with the semaphore, activating a lower priority software interrupt handler;
Performing, by the low priority software interrupt handler a binary search on the shared bit map variable to discover which bit has been set;
Responsive to the discovering of the set bit, unblocking a task associated with the semaphore and executing context switching associated with the unblocked task.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H DANG/              Primary Examiner, Art Unit 2184